DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir-Khalili et al. (“Automatic segmentation of occluded vasculature via pulsatile motion analysis in endoscopic robot-assisted partial nephrectomy video”); Medical Image Analysis 25 (2015) 103-110; hereinafter Khalili), in view of Rajeev et al. (WO 2014/094173; hereinafter Rajeev).
	Regarding claim 1, Khalili discloses an automatic segmentation of occluded vasculture.  Khalili shows a vasculture imaging device (see abstract) comprising: an optical camera having color video acquisition capability (see “endoscopic video” in abstract; see page 104); the device configured to perform a vasculature imaging (see fig. 3 and 4) method including: operating the optical camera to acquire color video (see “endoscopic video” in abstract; see page 104, see fig. 3 and 4); computing a temporal variation of values of pixels of the color video (see abstract; see page 104, “see qualitative results” on page 108; fig. 2 and 4); identifying pixels (see “methodology” on pages 104-105), the identifying including at least identifying pixels representing vasculture based on a frequency component of the temporal variation of the values of the pixels corresponding to a credible range of pulse rates (see “methodology” on pages 104-105; “see qualitative results” on page 108 ); and presenting the color video with highlights of the pixels representing vasculture (see fig. 3 and 4). 
	But Khalili fails to explicitly state a display, processor and non-transitory storage medium.
	Rajeev discloses a handheld venipuncture assisting device.  Rajeef teaches a display (see fig. 4), a processor (see abstract), and non-transitory storage medium (see fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effectivie filing date of the claimed invention, to have utilized a display, processor and non-transitory storage medium in the invention of Khalili, as taught by Rajeev, to assist the user by providing display images on the display, and to be able to store software in the non-transitory storage medium to be able to run the software using the processor to perform the image processing. 
	Regarding claim 2, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows the computing includes computing a temporal variation of color values of the pixels of the color video (see “methodology” on pages 104-105; “see qualitative results” on page 108; fig. 2-4); and the identifying includes identifying pixels representing vasculature based on the temporal variation of the color values of the pixels (see “methodology” on pages 104-105; “see qualitative results” on page 108; fig. 2-4).
Regarding claim 3, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows the computing includes computing an Eulerian video magnification of variation of values of the pixels of the color video (see page 104); the identifying includes identifying pixels representing vasculture using the Eulerian video magnification (see page 104).
Regarding claim 5, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows wherein the highlighting comprises one or more displaying the pixels representing vasculature in a specific color (see fig. 2-4); displaying the pixels representing vasculature at a higher intensity than pixels not representing vasculature (see fig. 2-4), and presenting the pixels representing vasculture with a time-varying intensity (see fig. 2-4).
Regarding claim 6, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows computing a first temporal variation of values of pixels of the color video (see “methodology” on pages 104-105; “see qualitative results” on page 108, fig. 2 and 4) and a different second temporal variation of values of pixels of the color video (see “methodology” on pages 104-105; “see qualitative results” on page 108; fig. 2 and 4); identifying pixels representing veins based on the first temporal variations of the values of the pixels (see fig. 3 and 4); identifying pixels representing arteries based on the second temporal variation of the values of pixels (see fig. 3 and 4); wherein the highlighting comprises presenting pixels representing veins using a venous highlighting (see fig. 3 and 4) and presenting the pixels representing arteries using an arterial highlighting that is different from the venous highlighting (see fig. 3 and 4).
Regarding claim 8, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows wherein the first temporal variation comprises a temporal variation of color values of the pixels of the color video (see “methodology” on pages 104-105; “see qualitative results” on page 108, fig. 2 and 4); and the second temporal variation comprises an Eulerian video magnification of variation of values of the pixels of the color video (see pages 104-105; “see qualitative results” on page 108, fig. 2 and 4). 
Regarding claim 9, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Rajeev shows a mobile device (see fig. 4), wherein the optical camera is a build-in camera of the mobile device (see fig. 1B) and the display is a build in display of the mobile device (see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Khalili to have a mobile device, wherein the optical camera is a build in camera of the mobile device, and the display is a build in display of the mobile display, as taught by Rajeev, to have a device that is portable and handheld. 
Regarding claim 10, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Rajeev shows wherein the mobile device is a cellular telephone (see page 8, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the mobile device is a cellular telephone in the invention of Khalili, as taught by Rajeev, to provide a single handheld device which is also capable of performing the function of a smartphone and performing imaging.
Regarding claim 11, Khalili discloses an automatic segmentation of occluded vasculture.  Khalili shows a vasculture imaging device (see abstract) comprising: an optical camera having color video acquisition capability (see “endoscopic video” in abstract; see page 104); the device configured to perform a vasculature imaging (see fig. 3 and 4) method including: acquiring acquire color video using optical camera of the device (see “endoscopic video” in abstract; see page 104, see fig. 3 and 4); identifying including at least identifying pixels representing vasculture based on a frequency component of the temporal variation of the values of the pixels corresponding to a credible range of pulse rates (see “methodology” on pages 104-105; “see qualitative results” on page 108 ); and presenting the color video with highlights of the pixels representing vasculture (see fig. 3 and 4). 
	But Khalili fails to explicitly state mobile device running on a mobile operating system, build in camera of the mobile device, a display, and non-transitory storage medium.
	Rajeev discloses a handheld venipuncture assisting device.  Rajeev teaches a mobile device (see fig. 4), built in camera of the mobile device (see fig. 1b), display (see fig. 4), a processor (see abstract), and non-transitory storage medium (see fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the invention of Khalili to have mobile device running on a mobile operating system, build in camera of the mobile device, a display, and non-transitory storage medium, as taught by Rajeev, to have a device that is portable and handheld and also be able to assist the user by providing display images on the display, and to be able to store software in the non-transitory storage medium to be able to run the software using the processor to perform the image processing. 

Regarding claims 12 and 13, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows computing a temporal variation of color values of the pixels of the color video (see “methodology” on pages 104-105; “see qualitative results” on page 108; fig. 2-4); and identifying pixels representing vasculature based on the temporal variation of the color values of the pixels (see “methodology” on pages 104-105; “see qualitative results” on page 108; fig. 2-4).
Regarding claim 14, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows the computing includes computing an Eulerian video magnification of variation of values of the pixels of the color video (see page 104); the identifying includes identifying pixels representing arteries using the Eulerian video magnification (see page 104; see fig. 3 and 4).
Regarding claim 16, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows wherein the highlighting comprises one or more displaying the pixels representing vasculature in a specific color (see fig. 2-4); displaying the pixels representing vasculature at a higher intensity than pixels not representing vasculature (see fig. 2-4), and presenting the pixels representing vasculture with a time-varying intensity (see fig. 2-4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amir-Khalili et al. (“Automatic segmentation of occluded vasculature via pulsatile motion analysis in endoscopic robot-assisted partial nephrectomy video”); Medical Image Analysis 25 (2015) 103-110; hereinafter Khalili), in view of Rajeev et al. (WO 2014/094173; hereinafter Rajeev) as applied to claim 1 above, and further in view of Yoshida (US 2015/0313466).
Regarding claim 7, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, furthermore, Khalili shows the venous highlighting includes the pixels representing veins using a color (see fig. 3 and 4) and pixel representing arteries using a different color (see fig. 3 and 4), but fails to explicitly state using red color for veins and blue color for arteries. 
Yoshida discloses an optical imaging measuring system.  Yoshida teaches using red color for veins (see par. [0412]) and blue color for arteries (see par. [0412]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using red color for veins and blue color for arteries in the invention of Khalili and Rajeev, as taught by Yoshida, to provide another different way of distinguishing veins from arteries. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amir-Khalili et al. (“Automatic segmentation of occluded vasculature via pulsatile motion analysis in endoscopic robot-assisted partial nephrectomy video”); Medical Image Analysis 25 (2015) 103-110; hereinafter Khalili), in view of Rajeev et al. (WO 2014/094173; hereinafter Rajeev) as applied to claim 1 above, and further in view of Benaron (US 2015/0148623). 

Regarding claim 17, Khalili and Rajeev disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the operating system is Android.  
Benaron discloses a hydration monitoring device.  Benaron teaches using Android operating system (see par. [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using android operating system in the invention of Khalili and Rajeev, as taught by Benaron, to provide an operating system that provides a user interface that is flexible and customizable, and provide an open source operating system. 

Response to Arguments
Previous objection to claim 14 has been withdrawn in view of Applicant’s amendment to the claim.
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument on page 6 to top of page 8, the examiner respectfully disagrees.  Applicant argues that the prior arts in record do not teach all the claim limitations set forth in claims 1 and 11, particularly the claim limitation of “computing a temporal variation of values of pixels of color view” and “identifying pixels, the identifying including at least identifying pixels presenting vascular based on a frequency component of the temporal values of the values of pixels corresponding to a credible range of pulse gates” in claim 1, and claim limitation of “identifying pixels representing vasculature in the color video by at least identifying pixels representing vasculature based on a frequency-based analysis of the temporal variation of the values of the pixels” in claim 11.
With regards to claim 1, the examiner has relied on prior art Khalili to address the claim limitation of computing a temporal variation of values of pixels of the color video (abstract states “Based on measuring local phase through spatial decomposition of each frame of the endoscopic video using complex wavelet pairs, our approach assigns segmentation labels by detecting regions exhibiting temporal local phase changes matching the heart rate”; right column on page 104 states “Our proposed system highlights occluded vessels by analyzing the temporal motion characteristics of the scene captured in the endoscopic video. These pulsatile motion characteristics are novel features for vessel segmentation and may be incorporated alongside other complimentary static visual features such as color, intensity, and texture.”; left column on page 105 states “we can isolate it from the DC component ωx by applying a DC-balanced temporal bandpass filter with a wide enough passband to capture all temporal variations in dx(t)”; “qualitative results” on page 108  states “...the qualitative performance of our proposed method. In our experiments, we observed that although venous and arterial structures pulsate at the same frequency, their pulsations are not always in-phase. In fact, the temporal resolution of the surgical endoscope (30 frames per second) was able to observe the motion of the IVC and RV an average of six frames ahead of the AA and RA. To present this temporal phenomenon in Fig. 4, we manually extracted two frames of the segmented video that highlight venous versus arterial pulsation”; fig. 2 and 4 show the segmentation technique extracts of temporal tissue motions using the technique adapted for temporal phase based video magnification in which motion is measured from the temporal changes in local phase information); identifying pixels (“methodology” on page 104 states “Our goal is to automatically process every frame in the surgical video and label pixels that exhibit this characteristic motion...proportional to the magnitude pulsatile motion measured at the pixel...”; “methodology” on page 105 states “consider a video, a simplified version of the one shown in Fig. 2a, denoted as I(x, t) representing a function mapping given pixel x ∈ R at time t to an intensity value.”), the identifying including at least identifying pixels representing vasculture based on a frequency component of the temporal variation of the values of the pixels corresponding to a credible range of pulse rates (“methodology” on page 105 states “to extract this motion, we decompose each frame of the video into spatial sub-bands...at spatial frequency w”;  “methodology” on page 105 further states “in the 1D example, if the local motion is from a single sinusoid with spatial frequency ω along the x direction, we would only need a single pair of Gabor wavelets to extract the motion from the change in local phase”; “methodology” on page 105 further states “the two sinc functions are the spatial domain representations of two rect functions in the frequency domain that construct an ideal bandpass”; “qualitative results” on page 108  states “...the qualitative performance of our proposed method. In our experiments, we observed that although venous and arterial structures pulsate at the same frequency, their pulsations are not always in-phase. In fact, the temporal resolution of the surgical endoscope (30 frames per second) was able to observe the motion of the IVC and RV an average of six frames ahead of the AA and RA. To present this temporal phenomenon in Fig. 4, we manually extracted two frames of the segmented video that highlight venous versus arterial pulsation”; fig. 2 and 4 show the segmentation technique extracts of temporal tissue motions using the technique adapted for temporal phase based video magnification in which motion is measured from the temporal changes in local phase information, and is centered on the frequency of the pulsating circle).
Applicant argues on bottom of page 7 to top of page 8 that one skilled in the art of the present patent application would understand that temporal filtering of local phase information and a spatiotemporal median filtering of a magnitude weighted response of the temporal filtering does not constitute a frequency-based analysis of the temporal variation of the values of the pixels, the examiner respectfully disagrees.  Claim 1 merely limits “computing a temporal variation of values of pixels of color view” and “identifying pixels, the identifying including at least identifying pixels presenting vascular based on a frequency component of the temporal values of the values of pixels corresponding to a credible range of pulse gates”, however, claim 1 does not explicitly limit the specific of the frequency based analysis of the temporal variation, rather just merely identifying pixel presenting vascular based on a frequency component of the temporal variation of the value of the pixels.  Therefore, the examiner notes as shows above from the citations of prior art Khalili does teach “computing a temporal variation of values of pixels of color view” and “identifying pixels, the identifying including at least identifying pixels presenting vascular based on a frequency component of the temporal values of the values of pixels corresponding to a credible range of pulse gates”.
With regards to claim 11, the examiner has relied on prior art Khalili to address the claim limitation of identifying pixels (“methodology” on page 104 states “Our goal is to automatically process every frame in the surgical video and label pixels that exhibit this characteristic motion...proportional to the magnitude pulsatile motion measured at the pixel...”; “methodology” on page 105 states “consider a video, a simplified version of the one shown in Fig. 2a, denoted as I(x, t) representing a function mapping given pixel x ∈ R at time t to an intensity value.”); “the identifying pixel representing vasculature in the color video by at least identifying pixels representing vasculature based on a frequency-based analysis of the temporal variation of the values of pixels” (“methodology” on page 105 states “to extract this motion, we decompose each frame of the video into spatial sub-bands...at spatial frequency w”;  “methodology” on page 105 further states “in the 1D example, if the local motion is from a single sinusoid with spatial frequency ω along the x direction, we would only need a single pair of Gabor wavelets to extract the motion from the change in local phase”; “methodology” on page 105 further states “the two sinc functions are the spatial domain representations of two rect functions in the frequency domain that construct an ideal bandpass”; “qualitative results” on page 108  states “...the qualitative performance of our proposed method. In our experiments, we observed that although venous and arterial structures pulsate at the same frequency, their pulsations are not always in-phase. In fact, the temporal resolution of the surgical endoscope (30 frames per second) was able to observe the motion of the IVC and RV an average of six frames ahead of the AA and RA. To present this temporal phenomenon in Fig. 4, we manually extracted two frames of the segmented video that highlight venous versus arterial pulsation”; fig. 2 and 4 show the segmentation technique extracts of temporal tissue motions using the technique adapted for temporal phase based video magnification in which motion is measured from the temporal changes in local phase information, and is centered on the frequency of the pulsating circle).
Applicant argues on bottom of page 7 to top of page 8 that one skilled in the art of the present patent application would understand that temporal filtering of local phase information and a spatiotemporal median filtering of a magnitude weighted response of the temporal filtering does not constitute a frequency-based analysis of the temporal variation of the values of the pixels, the examiner respectfully disagrees.  Claim 11 merely limits the identifying pixel representing vasculature in the color video by at least identifying pixels representing vasculature based on a frequency-based analysis of the temporal variation of the values of pixels, however, claim 11 does not explicitly limit the specific of the frequency based analysis of the temporal variation, rather just merely identifying pixel presenting vascular based on a frequency based analysis of the temporal variation of the value of pixel.  Therefore, the examiner notes as shows above from the citations of prior art Khalili does teach “the identifying pixel representing vasculature in the color video by at least identifying pixels representing vasculature based on a frequency-based analysis of the temporal variation of the values of pixels”.
Applicant's remarks in middle of page 8 to page 9 and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Khalili and Rajeev for claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 2017/0000392) discloses micro-camera based health monitor. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793